Exhibit 10.1

 
NVIDIA CORPORATION
INDEMNITY AGREEMENT
        THIS AGREEMENT is made and entered into this · day of ·, 2006 by and
between NVIDIA Corporation, a Delaware corporation (the “Corporation”), and
______________________ (“Agent”).
RECITALS
Whereas, Agent performs a valuable service to the Corporation in the capacity as
a director, officer, employee or agent of the Corporation;
Whereas, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
and the Amended and Restated Certificate of Incorporation of the Corporation
(the “Certificate”) providing for the indemnification of the directors,
officers, employees and other agents of the Corporation, including persons
serving at the request of the Corporation in such capacities with other
corporations or enterprises, as authorized by the Delaware General Corporation
Law, as amended (the “Code”);
Whereas, the Bylaws, the Certificate and the Code, by their non-exclusive
nature, permit contracts between the Corporation and its directors, officers,
employees and other agents with respect to indemnification of such persons; and
Whereas, in order to induce Agent to continue to serve as a director, officer,
or employee of the Corporation, the Corporation has determined and agreed to
enter into this Agreement with Agent;
Now, Therefore, in consideration of Agent's continued service as a director,
officer, employee or agent of the Corporation that began on _________ ___,
_____, the parties hereto agree as follows:
AGREEMENT
1. DEFINITIONS.
(a)  Expenses. For purposes of this Agreement, the term “Expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Agent in connection with the investigation, defense or appeal of a Proceeding
or establishing or enforcing a right to indemnification under this Agreement,
the Code or otherwise, and amounts paid in settlement by or on behalf of Agent,
but shall not include any judgments, fines or penalties actually levied against
Agent for such individual’s violations of law.
 
1

--------------------------------------------------------------------------------


(b) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or a corporation owned directly or indirectly by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Corporation representing more than twenty percent (20%) of the total voting
power represented by the Corporation's then outstanding Voting Securities; or
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Corporation if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Corporation immediately prior thereto do not own, directly
or indirectly, either (A) outstanding Voting Securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction.
(c) Independent Legal Counsel. For purposes of this Agreement, “Independent
Legal Counsel” shall mean an attorney or firm of attorneys, selected in
accordance with the provisions of Section 5 hereof, who shall not have otherwise
performed services for the Corporation (or for any entity that now or in the
future is controlled by, controlling or under common control with the
Corporation) or Agent within the last three years (other than with respect to
matters concerning the rights of Agent under this Agreement, or of other
indemnitees under similar indemnity agreements).
 
(d) Proceeding. For purposes of this Agreement, the term “Proceeding” shall mean
and shall include, without limitation, any threatened, pending, or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, whether brought in the right of
or by the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Agent was, is or will be involved as a party or otherwise by
reason of the fact that: (i) Agent is or was a director, officer, employee or
agent of the Corporation; (ii) Agent took an action while acting as director,
officer, employee or agent of the Corporation; or (iii) Agent is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, and in any such case described above, whether or not serving
in any such capacity at the time any Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement.
 
(e) Voting Securities. For purposes of this Agreement, "Voting Securities" shall
mean any securities of the Corporation that vote generally in the election of
directors.
 
2. SERVICES TO THE CORPORATION. Agent will serve, at the will of the Corporation
or under separate contract, if any such contract exists, as a director, officer,
or employee of the Corporation or as a director, officer or other fiduciary of
an affiliate of the Corporation (including, but not limited to, any employee
benefit plan of the Corporation) faithfully and to the best of Agent's ability
so long as Agent is duly elected and qualified in accordance with the provisions
of the Bylaws or other applicable charter documents of the Corporation or such
affiliate; provided, however, that Agent may at any time and for any reason
resign from such position (subject to any contractual obligation that Agent may
be subject to apart from this Agreement) and that the Corporation or any
affiliate shall have no obligation under this Agreement to continue Agent in any
such position.
2

--------------------------------------------------------------------------------


3. INDEMNITY OF AGENT. The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by the provisions
of the Bylaws, the Certificate and the Code, as the same may be amended from
time to time (but, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than the Bylaws, the
Certificate or the Code permitted prior to adoption of such amendment). These
obligations and the other obligations of the Corporation in this Agreement apply
regardless of whether the conduct giving rise to the obligations occurred before
or occur after the date this Agreement is executed.
4. PARTIAL INDEMNIFICATION. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the Expenses that Agent
becomes legally obligated to pay in connection with any Proceeding even if not
entitled hereunder to indemnification for the total amount thereof, and the
Corporation shall indemnify Agent for the portion thereof to which Agent is
entitled.
        5. CHANGE IN CONTROL. The Corporation agrees that if there is a Change
in Control of the Corporation then, with respect to all matters thereafter
arising concerning the rights of Agent to indemnification (including, but not
limited to, any right to advancement of Expenses) under this Agreement, any
other agreement with the Corporation providing for indemnification, the
Certificate, Bylaws and applicable law (collectively, the “Indemnification
Provisions”) as now or hereafter in effect, Independent Legal Counsel (as
defined in Section 1 hereof) shall be selected by Agent and approved by the
Corporation (which approval shall not be unreasonably withheld). Such
Independent Legal Counsel shall render its written opinion to the Corporation
and Agent as to whether and to what extent Agent would be permitted to be
indemnified under the Indemnification Provisions prior to and after the
consummation of such Change in Control and such opinion shall be binding upon
Agent and the Corporation. The Corporation agrees to pay the reasonable fees of
the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all Expenses arising out of or relating to this
Agreement or its engagement pursuant hereto.
6. NOTIFICATION AND DEFENSE OF CLAIM. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any Proceeding, Agent will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the failure
so to notify the Corporation will not relieve the Corporation from any liability
which it may have to Agent under this Agreement or otherwise. With respect to
any such Proceeding as to which Agent notifies the Corporation of the
commencement thereof:
(a) the Corporation will be entitled to participate therein at its own expense;
3

--------------------------------------------------------------------------------


(b) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any Expenses subsequently incurred by Agent in
connection with the defense thereof except for reasonable costs of investigation
or otherwise as provided below. Agent shall have the right to employ separate
counsel in such Proceeding but the Expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Agent; provided, however, that the Expenses of Agent's separate
counsel shall be borne by the Corporation if (i) the employment of counsel by
Agent has been authorized by the Corporation, (ii) Agent reasonably shall have
concluded that there may be a conflict of interest between the Corporation and
Agent in the conduct of the defense of such Proceeding, or (iii) the Corporation
in fact shall not have employed counsel to assume the defense of such Proceeding
or shall at any time have ceased to actively pursue the defense thereof. The
Corporation shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or as to which Agent shall have made
the conclusion provided for in clause (ii) above; and
(c) the Corporation shall not be liable to indemnify Agent under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent, which shall not be unreasonably withheld or delayed. The
Corporation shall be permitted to settle any Proceeding except that it shall not
settle any Proceeding in any manner which would impose any penalty or limitation
on Agent without Agent's written consent, which may be given or withheld in
Agent's sole discretion.
7. EXPENSES. Promptly following request by Agent for the advancement of
Expenses, the Corporation shall advance, prior to the final disposition of any
Proceeding, all Expenses incurred by Agent in connection with such Proceeding
upon receipt of an undertaking by or on behalf of Agent to repay such amounts if
it shall ultimately be determined by a final judicial decision from which there
is no further right of appeal that Agent is not entitled to be indemnified.
8. ENFORCEMENT. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (a) the claim for indemnification or advances is
denied, in whole or in part, or (b) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, also shall be entitled to be paid the Expense of
prosecuting Agent's claim. Neither the failure of the Corporation (including its
Board of Directors or its stockholders) to have made a determination prior to
the commencement of such enforcement action that indemnification of Agent is
proper in the circumstances, nor an actual determination by the Corporation
(including its Board of Directors or its stockholders) that such indemnification
is improper shall be a defense to the action or create a presumption that Agent
is not entitled to indemnification under this Agreement or otherwise.
 
4

--------------------------------------------------------------------------------


9. INSURANCE.
 
(a) Unless otherwise approved by the Board of Directors prior to a Change in
Control, the Corporation shall obtain and maintain during the term of this
Agreement directors' and officers' liability insurance (“D&O Insurance”) with
respect to which Agent shall be named as an insured. Notwithstanding any other
provision of this Agreement, the Corporation shall not be obligated to indemnify
the Agent for Expenses which have been previously paid directly to the Agent by
D&O Insurance. If the Corporation has D&O Insurance in effect at the time the
Corporation receives from Agent any notice of the commencement of a Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in the policy. The
Corporation shall thereafter take all reasonably necessary action to cause such
insurers to pay, on behalf of the Agent, all amounts payable as a result of such
Proceeding in accordance with the terms of such policy.
(b) In the event that (i) the D&O Insurance policy is renewed but the renewed
policy does not provide for prior act’s coverage, or (ii) the Corporation
obtains a new D&O Insurance policy for any period following the termination of
the prior D&O Insurance, and such new D&O Insurance policy does not provide for
prior act’s coverage, or (iii) the Corporation does not renew the D&O Insurance
policy or obtain a new D&O Insurance policy following the termination of a D&O
Insurance policy, then unless otherwise determined by the Board of Directors,
the Corporation shall add to the D&O Insurance policy or the applicable
successor D&O Insurance policy a run-off endorsement (the “Endorsement”) on the
existing D&O Insurance policy or the applicable successor D&O Insurance policy
subject to the same terms and conditions in all material respects. Unless
otherwise approved by the Board of Directors prior to the date on which the
Endorsement is obtained, the Endorsement shall be non-cancelable and shall
provide for at least a six-year extended coverage period for any and all claims
covered under the D&O Insurance policy. The Corporation shall pay all premiums,
commissions and other costs or charges incurred in obtaining the Endorsement and
shall promptly deliver to Agent a Certificate of Confirmation of Insurance with
respect to such Endorsement.
 
10. SUBROGATION. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.
11. NON-EXCLUSIVITY AND SURVIVAL OF RIGHTS.
(a) All agreements and obligations of the Corporation contained herein shall
continue during the period Agent is a director, officer, employee or other agent
of the Corporation (or is or was serving at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise) and shall
continue thereafter so long as Agent shall be subject to any possible
Proceeding. The benefits hereunder shall inure to the benefit of the heirs,
executors and administrators and assigns of Agent. The rights conferred on Agent
by this Agreement shall not be exclusive of any other right Agent may have or
hereafter acquire under any statute, provision of the Certificate or Bylaws,
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in Agent's official capacity and as to action in another capacity
while holding office.
 
5

--------------------------------------------------------------------------------


(b) The obligations and duties of the Corporation to Agent under this Agreement
shall be binding on the Corporation and its successors and assigns until
terminated in accordance with its terms. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to the Corporation or to all or substantially all of the business or
assets of the Corporation, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.
(c) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Agent under this Agreement in
respect of any action taken or omitted by such Agent prior to such amendment,
alteration or repeal. To the extent that a change in the Code, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate, Bylaws and this
Agreement, it is the intent of the parties hereto that Agent shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Agent shall not prevent the concurrent assertion or
employment of any other right or remedy by Agent.
12. SEVERABILITY. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity contained
herein or unenforceability shall not affect the validity or enforceability of
the other provisions hereof. Furthermore, if this Agreement shall be invalidated
in its entirety on any ground, then the Corporation nevertheless shall indemnify
Agent to the fullest extent provided by the Certificate, Bylaws, the Code or any
other applicable law.
13. GOVERNING LAW. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
14. AMENDMENT, MODIFICATION, WAIVER AND TERMINATION. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless signed
in writing by both parties hereto, provided, however, that the Corporation shall
have the right to amend, modify, terminate or replace this Agreement if: (i)
there is a change in the Code or any other applicable law; or (ii) the
Corporation amends, modifies, terminates or replaces its form of Indemnification
Agreement for directors, officers, employees and other agents of the
Corporation; provided, that such amended or modified agreement or such new
agreement does not diminish in any material respect the rights of Agent
hereunder. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
6

--------------------------------------------------------------------------------


15. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate,
Bylaws, the Code and any other applicable law, and shall not be deemed a
substitute therefore, nor to diminish or abrogate any
rights of Agent thereunder.
16. INTERPRETATION OF AGREEMENT. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Agent to the fullest extent now or hereafter permitted by law.
17. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed for all purposes to be an original
but all of which together shall constitute this Agreement.
18. HEADINGS. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
19. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:
(a) If to Agent, at the address indicated on the signature page hereof.
(b) If to the Corporation, to
NVIDIA Corporation
Attn: General Counsel
2701 San Tomas Expressway
Santa Clara, California 95050
 
or to such other address as may have been furnished to Agent by the Corporation,
or to such other address as Agent may direct in writing the Corporation to use.
 
7

--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.
NVIDIA Corporation
 
By:________________________________    
 
Title:_______________________________     
 
AGENT
 
___________________________________
(Signature)
Print Name and Address:
 
___________________________________
 
c/o NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, California 95050
 
8

--------------------------------------------------------------------------------